[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
On May 1, 2001, defendant-appellant Jeffery A. Woods filed a petition for postconviction relief in the Hamilton County Court of Common Pleas. The trial court entered an order "declining to entertain [a] tardy petition for postconviction relief" on June 5, 2001. The trial court found that Woods's petition was filed out of time pursuant to R.C. 2953.21(A), and that Woods had not met the conditions set forth in R.C. 2953.23(A) for consideration of a tardy or successive petition for postconviction relief. Woods has appealed, raising two assignments of error for our review.
The record certified to this court on appeal does not contain Woods's petition for postconviction relief filed on May 1, 2001. The record contains a paper bearing the legend "Missing Paper 5/1/2001 Petition for Postconviction Relief." Because the petition for postconviction relief is missing from the record certified on appeal, we are unable to address the assignments of error raised by Woods. Therefore, the cause must be remanded to the trial court for dimunition of the record, in order for the trial court to locate and certify to this court as part of the record on appeal a copy of Woods's petition for postconviction relief that was filed in the trial court on May 1, 2001.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Doan, P.J., Sundermann and Winkler.